 208HDECISIONS OF NATIONAL LABOR RELATIONS BOARDTrans Rent-A-Car Company and Professional andClerical Employees Division of Local 856, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 20-CA- 14946May 1, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on October 26, 1979, byProfessional and Clerical Employees Division ofLocal 856, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served onTrans Rent-A-Car Company, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 20, issued a complaint and notice ofhearing on November 29, 1979, against Respond-ent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 11,1979, following a Board election in Case 20-RC-14846, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;1and that, commencing on or about October15, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to rec-ognize and to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to doso. On December 20, 1979, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On February 7, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February15, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-' Official notice is taken of the record in the representation proceed-ilg, Case 20-RC 14846, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See .IT'V Electrotrtems, Inc., 166 N[R3 938 (1967), enfd 388 F 2d 683(4th Cir 1968): Golden Age Beruge Co., 167 NlRB 151 (1967), enfd 415F2d 26 (5th Cir. 1969); Inertype ('o. Penello,. 269 F.Supp. 573(D CVa., 1967); Iollht Corp., h14 NlRII 378 (1967), enfd 397 F 2d 91(7th Cir 1968); Sec. 9(d) of the NLRA, as amended249 NLRB No. 32mary Judgment should not to be granted. Respond-ent thereafter filed a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits, inter alia, that the unit is appropriate, thatby letter dated October 15, 1979, the Union re-quested Respondent to bargain collectively for theemployees in the unit with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment,2and that it has failedand refused to recognize and bargain with theUnion as the exclusive collective-bargaining repre-sentative. Respondent denies that the Union is theexclusive representative of the employees in theunit, and that it has violated Section 8(a)(5) and (1)of the Act.In its response to the Notice To Show Cause,Respondent contends that the certification of theUnion as bargaining representative must not be al-lowed to stand.3It asserts that the Board's certifi-cation was based, in part, upon the principles ofShopping Kart Food Market, Inc.,4which principleswere based upon reasoning now rejected by theBoard. The General Counsel contends that Re-spondent has refused to recognize and bargain withthe Union for the purpose of testing the Board'scertification of the Union as the exclusive bargain-ing agent, and that Respondent has raised no issuenot already raised and litigated in the underlyingrepresentation proceeding.Review of the record herein, including therecord in Case 20-RC-14846, reveals that on July9, 1979, the parties entered into a Stipulation forCertification Upon Consent Election in a unit of allemployees at Respondent's San Francisco Interna-tional Airport and Burlingame, California, loca-tions, including rental agents, clerical employees,lot persons and drivers, but excluding all other em-ployees, mechanics, guards and supervisors as de-' Respondent denied the complaint allegation that the Union also re-quested it to bargain in a letter dated November 8, 1979 The record con-tains a letter which shows that such a request was addressed to Respond-ent on that date, but, in light of Respondent's admission that it refusedthe Union's earlier request to hargain, we need not rely on this portion ofthe complaint' In its answer to the complaint, Respondent neither admitted nordenied the allegation that the Union was certified by the Board on Octo-hber 11, 1979, as the exclusive collective-bargaining representative of thenit employees. Accordingly, the allegation is held to he admitted.4 228 NRBH 1311 (1977) TRANS RENT-A-CAR COMPANY209fined in the Act. Subsequently, on August 2, 1979,a majority of Respondent's employees in the appro-priate unit designated the Union as their repre-sentative for the purpose of collective bargainingwith Respondent. On August 30, 1979, the Region-al Director for Region 20, recommended that Re-spondent's objections to the above-mentioned elec-tion be overruled and that the Union be certified asthe exclusive collective-bargaining representativeof the employees in the unit. On October 11, 1979,the Board adopted the Regional Director's recom-mendation and certified the Union. Contrary to Re-spondent's assertion, the Board's decision in the un-derlying representation proceeding was not "basedin part" upon the principles of Shopping Kart FoodMarket, Inc., supra. The majority adopted the Re-gional Director's recommendations to overrule Re-spondent's objections because the union conductdid not violate the standards established by theBoard in Hollywood Ceramics Company, Inc., 140NLRB 221 (1962), and Member Penello, in adopt-ing the Regional Director's recommendation, didso for the reasons set forth in Shopping Kart FoodMarket, Inc. It thus appears that Respondent is at-tempting in this proceeding to relitigate issues re-lating to the conduct and the exclusive representa-tive status of the Union, which were fully litigatedand finally determined in the underlying represen-tation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceedingsAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:i See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a California corporation with principal of-fices located in San Diego, California, and has beenengaged in the business of renting cars at retail andfor commercial use in California and in variousother States of the United States. During the calen-dar year 1978, the Employer received gross reve-nue in excess of $500,000. During the same period,Respondent purchased in excess of $50,000 worthof goods directly from points outside the State ofCalifornia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDProfessional and Clerical Employees Division ofLocal 856, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by the Employer atits San Francisco International Airport loca-tion, and at its 1755 Old Bayshore Highway,Burlingame, California, location includingrental agents, clerical employees, lot personsand drivers; excluding all other employees,mechanics, guards and supervisors as definedin the Act.2. The certificationOn August 2, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervison of the Region-al Director for Region 20, designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on October 11, 1979,and the Union continues to be such exclusive rep-TRANS RENT-A-CAR COMPANY  210DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 15, 1979, andall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 15, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceOctober 15, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Trans Rent-A-Car Company is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Professional and Clerical Employees Divisionof Local 856, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All employees employed by the Employer atits San Francisco International Airport loca-tion, and at its 1755 Old Bayshore Highway,Burlingame, California, location includingrental agents, clerical employees, lot personsand drivers; excluding all other employees,mechanics, guards and supervisors as definedin the Act.4. Since October 11, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 15, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re---- --- TRANS RENT-A-CAR COMPANY211lations Board hereby orders that the Respondent,Trans Rent-A-Car Company, San Diego, Califor-nia, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, and other terms and conditionsof employment with Professional and Clerical Em-ployees Division of Local 856, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All employees employed by the Employer atits San Francisco International Airport loca-tion, and at its 1755 Old Bayshore Highway,Burlingame, California, location includingrental agents, clerical employees, lot personsand drivers; excluding all other employees,mechanics, guards and supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its San Francisco International Air-port location and Burlingame, California, facilitycopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonabe steps shall be taken by Respond-ent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Professional and Clerical Employees Di-vision of Local 856, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All employees employed by the Employerat its San Francisco International Airport lo-cation, and at its 1755 old Bayshore High-way, Burlingame, California, location in-cluding rental agents, clerical employees, lotpersons and drivers; excluding all other em-ployees, mechanics, guards and supervisorsas defined in the Act.TRANS RENT-A-CAR COMPANYTRANS RENT-A-CAR COMPANY 211..